Motions by the Attorney-General of the State of New York and Association of Real Estate Syndicators, Inc., to file a brief as amicus curiae, granted. Motion by respondent to dismiss appeal denied, on condition that appellants perfect the appeal and be ready to argue or submit it at the October Term, beginning October 1, 1962; appeal ordered on the calendar for said term. Appellants’ brief and the briefs as amicus cwriae must be served and filed on or before August 20, 1962. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.